EXHIBIT 10.7
 


 
EXECUTION VERSION
CONFIDENTIAL







SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT



THIS SECOND AMENDMENT (the "Amendment") to the Executive Employment Agreement
dated as of December 27, 2010, as amended June 27, 2013 (the "Employment
Agreement") entered into between Civitas Therapeutics, Inc. (f/k/a Corregidor
Therapeutics, Inc.), a Delaware corporation (the "Company") and Rick Batycky
(the "Executive"), is entered into by the Company and the Executive as of June
30, 2014 (the "Amendment Date"). Capitalized terms not defined in this Amendment
shall have the meanings ascribed to them in the Employment Agreement.


In consideration of the mutual covenants and promises contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Amendment,
and pursuant to Section 9.4 of the Employment Agreement, the parties agree as
follows:


1.       Amendment to Section 5.1(b) of the Employment Agreement.  The first
sentence of Section 5.1 (b) of the Employment Agreement is hereby amended by
removing the word "and" where it appears immediately after the";" that appears
at the end of clause (iv) and immediately preceding clause (v), and by adding a
new clause (vi) immediately after the end of such clause (v) as follows:


 
"; and (vi) an amount determined by multiplying the Executive's target annual
bonus amount for the year in which the Executive's employment is terminated, by
a fraction, the numerator of which is the number of days in such year that the
Executive was employed by the Company and the denominator of which is 365,
which amount shall be paid to the Executive in a lump sum on the sixtieth (60th)
day after the date of such termination."

 
2.           Additional Provisions.


2.1.            Re-Affirmation of Certain Obligations Concerning Inventions,
Non- Disclosure Non-Competition and Non-Solicitation.  The Executive
acknowledges and confirms that he remains subject to the obligations and
covenants set forth in the Invention, Non­ Disclosure, Non-Competition and
Non-Solicitation Agreement (the "Proprietary Rights Agreement") entered into
between the Executive and the Company dated as of December 27, 2010.  For
clarity, all references in the Employment Agreement to the "Proprietary Rights
Agreement" shall include the Proprietary Rights Agreement (as defined in this
Section 2.1) and any other agreement between the Executive and the Company with
similar subject matter, and the obligations and covenants of the Executive
pursuant to the Proprietary Rights Agreement constitute material
responsibilities of the Executive to the Company pursuant to the Employment
Agreement as amended by this Amendment.


2.2.            Entire Agreement and Modification.  The Employment Agreement,
together with this Amendment, constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, with respect to the



 
 

--------------------------------------------------------------------------------

 

subject matter of the Employment Agreement and this Amendment.  Except as
specifically modified by this Amendment, the Employment Agreement shall continue
in accordance with its terms.


2.3.            Counterparts.  This Amendment may be executed in
counterparts,  each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


2.4.            Captions.  The captions of the sections of this Amendment are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Amendment.


2.5.            Severability.  In case any provision of this Amendment shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Date.


CIVITAS THERAPEUTICS, INC.




/s/ Mark Iwicki
By: Mark Iwicki
Its: President and Chief Executive Officer


 
EXECUTIVE




/s/ Rick Batycky
Name: Rick Batycky

 
2

--------------------------------------------------------------------------------

 
